Case 3:19-cv-00089-MHL Document 34 Filed 10/29/20 Page 1 of 12 PagelD# 336

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

MARATHON RESOURCE
MANAGEMENT GROUP, LLC.,

Plaintiff,
v. Civil Action No. 3:19¢v89

C. CORNELL, INC. D/B/A CERTA PRO
PAINTERS OF COLLEGE STATION,

Defendant.
MEMORANDUM OPINION
This matter comes before the Court on three motions:
(1) Plaintiff Marathon Resource Management Group, LLC’s (“Marathon”)
Motion for Relief from Order Under Rule 60 (the “Motion for Relief”),
(ECF No. 28);

(2) Marathon’s Motion to Reopen Case, (ECF No. 30); and,

(3) | Marathon’s Motion for Oral Hearing (ECF No. 33).

Defendant C. Cornell, Inc. d/b/a Certa Pro Painters of College Station (“Certa Pro”)
responded to the Motion for Relief, (ECF No. 31), and Marathon replied, (ECF No. 32).
Certa Pro did not respond to Marathon’s Motion to Reopen Case or Motion for Oral Hearing
and the time to do has expired.

These matters are ripe for disposition. The Court dispenses with oral argument because

the materials before it adequately present the facts and legal contentions, and argument would

not aid the decisional process. The Court exercises jurisdiction pursuant to 28 U.S.C. § 1332(a).!

 

' “The district courts shall have original jurisdiction of all civil actions where the matter
in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is
Case 3:19-cv-00089-MHL Document 34 Filed 10/29/20 Page 2 of 12 PagelD# 337

For the reasons that follow, the Court will deny Marathon’s Motion for Relief, the Motion to
Reopen Case, and the Motion for Hearing.
I, Factual and Procedural Background

A. The Court Grants Certa Pro’s Motion to Dismiss, and Denies Marathon’s
Motion for Entry of Default Judgment and Motion for Hearing

On June 23, 2020, the Court issued a Memorandum Opinion and Order in this matter,
granting Defendant Certa Pro’s Motion to Dismiss. (June 23, 2020 Mem. Op. & Order, ECF
Nos. 26-27.) In its Memorandum Opinion and Order, the Court determined that Marathon failed
to state a claim against Certa Pro for (1) breach of contract or (2) unauthorized communications.
(June 23, 2020 Mem. Op. 5, ECF No. 26.)

The Court also denied Marathon’s Request for Entry of Default Judgment (the “Motion
for Default”), (ECF No. 21), and Motion for a Hearing, (ECF No. 25). In the Motion for
Default, Marathon had asserted that Certa Pro “failed to properly set this motion for hearing in
compliance with Local Civil Rule 7(E).” (Mot. Def. 1-2, ECF No. 21.) Local Rule 7(E) for the
United States District Court for the Eastern District of Virginia provides, in pertinent part, that:

[t]he moving party shall be responsible to set the motion for hearing or to arrange

with opposing counsel for submission of the motion without oral argument. Unless

otherwise ordered, a motion shall be deemed withdrawn if the movant does not set

it for hearing (or arrange to submit it without a hearing) within thirty (30) days after

the date on which the motion is filed.

E.D. Va. Loc. Civ. R. 7(E). The Court set forth two reasons for denying the Motion for Default

and Motion for Hearing. First, the Court noted that “Certa Pro contacted the undersigned’s

chamber to request a hearing on the pending Motions to Dismiss, but the undersigned declined to

 

between ... citizens of different States.” 28 U.S.C. § 1332(a). Marathon is a citizen of Virginia,
Certa Pro is a citizen of Texas, and the Complaint alleges damages exceeding $75,000.
Case 3:19-cv-00089-MHL Document 34 Filed 10/29/20 Page 3 of 12 PagelD# 338

set a hearing at that time.” (June 23, 2020 Mem. Op. 2 n.4.) Therefore, the Court found that
“Certa Pro fulfilled its obligations as to the Motion to Dismiss and the Court may properly
consider its arguments.” (/d.) Second, the Court found that a hearing would be unnecessary
“because the materials before it adequately present the facts and legal contentions.” (/d.) The
Court accordingly denied both the Motion for Default and the Motion for Hearing.

Marathon did not seek leave to file an amended complaint, nor did it appeal the Court’s
June 23, 2020 Memorandum Opinion and Order. The time to appeal this Court’s decision has
expired.

B. Marathon’s Motion for Relief

Marathon timely filed a Motion for Relief pursuant to Federal Rule of Civil Procedure
60(b).” In its Motion for Relief, Marathon now seeks relief from the Court’s denial of its Motion
for Default? on the grounds that this Court’s June 23, 2020 Order “is premised on the factual
mistake that counsel for the Defendant contacted the judge’s chamber in satisfaction of E.D. Va.
Loc. Civ. R. 7(E).” (Mem. Supp. Mot. Relief 2, ECF No. 29.)

Marathon submits that the Court denied its Motion for Default “without addressing any

of the relevant law or facts addressing the motion, but instead by summarily stating in a footnote,

 

2 Rule 60(b) allows the Court to relieve a party from:

a “final judgment, order, or proceeding” on the grounds of “(1) mistake,
inadvertence, surprise, or excusable neglect; (2) newly discovered evidence that,
with reasonable diligence, could not have been discovered in time to move for a
new trial under Rule 59(b); (3) fraud . . . (4) the judgment is void; (5) the judgment
has been satisfied, released, or discharged ... (6) [or] any other reason that
justifies relief.”

Fed. R. Civ. P 60(b).

3 In its Motion for Relief, Marathon does not seek reconsideration of the Court’s decision
regarding Certa Pro’s Motion to Dismiss.
Case 3:19-cv-00089-MHL Document 34 Filed 10/29/20 Page 4 of 12 PagelD# 339

that Defendant’s counsel had some alleged communication with chambers that was sufficient to
satisfy this rule. This note does not state who contacted chambers on behalf of CertaPro, whom
they spoke with, when the call occurred, or any other facts that would allow Plaintiff to vet the
validity of such a claim.” (/d.) Marathon contends that such a communication may not have
occurred, stating that “[u]ndersigned counsel for Plaintiff personally called judge’s chambers and
spoke with at least 3 different clerks about setting different motions for hearing.” (/d. 3.)
Marathon believes “chambers may have mistakenly attributed a call from Plaintiff's counsel, as a
call from Defendant’s counsel.” (/d.)

Marathon states that Certa Pro’s “failure to properly set their motion has caused the
motion to be withdrawn by rule” and because “this motion has been withdrawn, Defendant is
now in a position with no responsive pleading before the Court more than 8 months after the
Court’s stated deadline to file responsive pleadings.” (/d. 7.)

Marathon also raises several other arguments unrelated to the Motion for Default. For
instance, Marathon states that in Virginia state courts, “where this case was originally filed . . .
plaintiffs have a right to amend their pleading; making an outright dismissal with prejudice an
unfair resolution.” (/d. 5.) Marathon also states that “[t]he most recent Motion to Dismiss’ filing
was only allowed because the Court forgave the previous unexplained procedural errors of the
defendant.” (/d. 6.)

Il._ Analysis

The Court will deny Marathon’s Motion for Relief because it has not shown (1) a

meritorious claim or defense; or, (2) exceptional circumstances warranting relief from this

Court’s June 23, 2020 Order. Accordingly, the Court will also deny Marathon’s Motion to
Case 3:19-cv-00089-MHL Document 34 Filed 10/29/20 Page 5 of 12 PagelD# 340

Reopen Case and, because the Court does not require a hearing on these matters, its Motion for
Oral Hearing.

A. Standard of Review: Rule 60(b)

Federal Rule of Civil Procedure 60(b) allows a court to

relieve a party . . . from a final judgment, order, or proceeding for the following

reasons: (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly

discovered evidence that, with reasonable diligence, could not have been

discovered in time to move for a new trial under Rule 59(b); (3) fraud (whether

previously called intrinsic or extrinsic), misrepresentation, or misconduct by an

opposing party; (4) the judgment is void; (5) the judgment has been satisfied,

released, or discharged; it is based on an earlier judgment that has been reversed or

vacated; or applying it prospectively is no longer equitable; or, (6) any other reason

that justifies relief.
Fed. R. Civ. P. 60(b). Providing relief under Rule 60(b) constitutes “an extraordinary remedy
that should not be awarded except under exceptional circumstances.” Mayfield v. Nat'l Ass’n for
Stock Car Auto Racing, Inc., 674 F.3d 369, 378 (4th Cir. 2012) (citing Ackermann v. United
States, 340 U.S. 193, 202 (1950)). As the United States Court of Appeals for the Fourth Circuit
has stated, Rule 60 is “not meant to eviscerate the finality of judgments where the reasons for
further consideration are less than compelling.” Am. Lifeguard Ass’n, Inc. v. Am. Red Cross, 21
F.3d 421, 423 (4th Cir. 1994) (per curiam); see also Compton v. Alton Steamship Co., Inc., 608
F.2d 96, 101-02 (4th Cir. 1979) (stating that a district court has “the power in certain restricted
circumstances to vacate judgments whenever such action is appropriate to accomplish justice.”
(internal quotations and citations omitted)).

The party seeking relief under Rule 60(b) “must make a threshold showing of

timeliness,“! a meritorious claim or defense, and lack of unfair prejudice to the opposing party.”

 

4 Federal Rule of Civil Procedure 60 requires that “[a] motion under Rule 60(b) .. . be
made within a reasonable time—and for reasons (1), (2), and (3) no more than a year after the
entry of the judgment or order or the date of the proceeding.” Fed. R. Civ. P. 60(c)(1).

5
Case 3:19-cv-00089-MHL Document 34 Filed 10/29/20 Page 6 of 12 PagelD# 341

Coleman v. Jabe, 633 F. App’x 119, 120 (4th Cir. 2016) (citing Aikens v. Ingram, 652 F.3d 496,
501 (4th Cir. 2011) (stating that even a “postjudgment change in decisional law . . . rarely
provide[s] sufficiently extraordinary circumstances to justify relief under Rule 60(b)(6).”
(citations omitted)).

A party must also demonstrate “exceptional circumstances.” Dowell v. State Farm Fire
& Cas. Auto. Ins. Co., 933 F.2d 46, 48 (4th Cir. 1993) (quoting Werner v. Carbo, 731 F.2d 204,
207 (4th Cir. 1984)). Only after a showing of these “exceptional circumstances” may a court
find relief under one of the six Rule 60 factors. Mayfield, 674 F.3d at 378.

B. The Court Will Deny the Motion for Relief Because Marathon Has

Not Shown a Meritorious Claim, Defense, or Exceptional Circumstances
Warranting Relief Under Rule 60(b)

Because Marathon has not shown a meritorious claim, defense, or exceptional
circumstances justifying relief, it has not met the threshold requirements for Rule 60(b) relief and
the Court will deny the Motion for Relief.°

Rule 60 is “not meant to eviscerate the finality of judgments where the reasons for further
consideration are less than compelling.” Am. Red Cross, 21 F.3d at 423. Here, Marathon seeks

to eviscerate the finality of this Court’s final judgment regarding Certa Pro’s Motion to Dismiss

on a procedural technicality regarding Certa Pro’s alleged failure to set its Motion to Dismiss for

 

Marathon filed the Motion for Relief thirty-five days after the Court entered its June 23, 2020
Memorandum Opinion and Order. Therefore, the Motion for Relief is timely under Rule 60. See
Fed. R. Civ. P. 60(c)(1).

> As Marathon does not meet the threshold requirements for relief under Rule 60(b), the
Court will not evaluate Marathon’s unsupported assertion that Certa Pro did not contact
Chambers to request a hearing, and that Chambers “mistakenly attributed a call from Plaintiff's
counsel, as a call from Defendant’s counsel.” (Mem. Supp. Mot. Relief 3.)

6
Case 3:19-cv-00089-MHL Document 34 Filed 10/29/20 Page 7 of 12 PagelD# 342

a hearing in conjunction with Local Rule 7(E). For the reasons below, Marathon’s Motion for
Relief does not provide a compelling basis to overturn this Court’s June 23, 2020 Order.
1. Marathon Has Not Shown a Meritorious Claim or Defense Because
the Plain Text of Local Rule 7(E) Demonstrates that Certa Pro’s
Motion Was Not Withdrawn and Application of the Local Rules Lies
Within This Court’s Discretion

Marathon cannot show a “meritorious claim or defense” under Rule 60(b) because (1) the
plain language of Local Rule 7(E) makes clear that Certa Pro’s Motion to Dismiss was not
automatically withdrawn; and, (2) the application of the Local Rules for the Eastern District of
Virginia lies firmly within the discretion of this Court. Coleman, 633 F. App’x at 120.

The requirement that a movant show a meritorious claim or defense is “designed to
ensure ‘that granting [the] relief [sought] will not in the end have been a futile gesture.’” Clear
Sky Car Wash, LLC v. City of Chesapeake Va., No. 2:12cv194, 2013 WL 1560358, at *6 (E.D.
Va. Apr. 12, 2013) (quoting Boyd v. Bulala, 905 F.2d 764, 769 (4th Cir. 1990)). Granting relief
to Marathon here, however, would be just such a “futile gesture.” Jd. Marathon’s argument that
Certa Pro’s “failure to properly set their motion has caused the motion to be withdrawn by rule,”
(Mem. Supp. Mot. Relief7), runs contrary to the law of the Eastern District of Virginia.

First, Marathon cannot show a meritorious claim because Local Rule 7(E) clearly states
that “/ujnless otherwise ordered, a motion shall be deemed withdrawn if the movant does not set
it for hearing... .” E.D. Va. Loc. Civ. R. 7(E) (emphasis added). Here, the Court, in its June
23, 2020 Memorandum Opinion and Order, stated that it may properly consider Certa Pro’s
Motion to Dismiss. Under the plain language of Local Rule 7(E), Certa Pro’s Motion to Dismiss
was not withdrawn by rule because the Court “otherwise ordered” that it was not. Jd. Therefore,

because the Court ordered that Certa Pro’s Motion was not withdrawn, E.D. Va. Loc. Civ. R.

7(E), and because the Local Rules do not impose any temporal restraint on the Court’s authority
Case 3:19-cv-00089-MHL Document 34 Filed 10/29/20 Page 8 of 12 PagelD# 343

to make that order, Marathon cannot make a meritorious claim that Certa Pro’s Motion was
withdrawn by rule.

Second, even if Certa Pro failed to comply with Local Rule 7(E), Marathon cannot show
a meritorious claim because, as the Chief Judge for the Eastern District of Virginia has explicitly
ruled, “[t]he Court has the discretion to forgive violations of the Local Rules.” CertusView
Techs., LLC v. S & N Locating Servs., LLC, No. 2:13CV346, 2015 WL 4717256, at *4 (E.D. Va.
Aug. 7, 2015); see also Michael v. Sentara Health Sys., 939 F. Supp. 1220, 1225 n.3 (E.D. Va.
1996) (“the application of the local rules is within the discretion of the Court... .”).

In analyzing the arguments before it regarding the Motion for Default, the Court found in
its June 23, 2020 Memorandum Opinion and Order that (1) Certa Pro’s action in contacting
Chambers to schedule a hearing “fulfilled its obligations” under Local Rule 7(E); and, (2) the
written materials “adequately present[ed] the facts and legal contentions.” (June 23, 2020 Mem.
Op. 2 n.2.) On these two bases, the Court denied Marathon’s Motion for Default and Motion for
Hearing.® (/d.)

Therefore, even accepting as true Marathon’s unsupported claim that Certa Pro never
contacted Chambers telephonically seeking an oral hearing, Marathon would still lack a
meritorious claim or defense under Rule 60(b). First, Marathon does not address the Court’s
other ground for denying its motion: that the Court explicitly found a hearing unnecessary as the

written materials “adequately present[ed] the facts and legal contentions.” (/d.) The Court

 

6 Most litigants before the Richmond Division of this Court do not file specific motions
for hearing on civil matters, and Marathon’s urged application of Local Rule 7(E), while not
unfounded, would risk countless motions being withdrawn without a substantive decision on the
merits. As discussed below, such a result would be inconsistent with the clear command of the
Fourth Circuit that matters should be decided on their merits and sound judicial practice. The
Court will in the future seek to avoid responding to such telephone requests orally.

8
Case 3:19-cv-00089-MHL Document 34 Filed 10/29/20 Page 9 of 12 PagelD# 344

thereby exercised its discretion and declined to enter a procedural default for an alleged failure to
request a hearing the Court found unnecessary. Requiring the Court to enter default on such
grounds, would “elevate form over substance” and defeat the purpose of the Local Rules in
providing for orderly and effectual litigation. Sentara Health Sys., 939 F. Supp. at 1225 n.3
(declining to deem motion withdrawn for failure to comply with Local Rule 10(F)(2) where
compliance was “unnecessary in this case, and it would belabor the process to require it”).

Second, this Court has the unquestioned “discretion to forgive [any alleged] violation”
that did occur. CertusView Techs., 2015 WL 4717256, at *4. At most, then, Marathon’s Motion
for Relief presents an opportunity for the Court to reconsider the arguments Marathon previously
raised concerning Local Rule 7(E). Indeed, Marathon’s Motion for Relief repeats, nearly
verbatim, many of the arguments it made in support of its Motion for Default.’

The Court has already considered, and declined to endorse, Marathon’s argument that
Local Rule 7(E) is mandatory and that Certa Pro’s Motion was withdrawn by rule. And a
“request for the district court to ‘change its mind’ is not a meritorious claim or defense under
Rule 60(b).” Clear Sky Car Wash, 2013 WL 1560358, at *6 (internal quotation and citation
omitted). While Marathon might disagree with the Court’s application of its discretion on this
matter, a disagreement over the manner in which the Court exercises its discretion is not proper
grounds for a Rule 60(b) motion. See Above the Belt, Inc. v. Mel Bohannan Roofing, Inc., 99
F.R.D. 99, 101 (E.D. Va. 1983) (stating that a motion for relief is improper when it asks the
Court to “rethink what the Court had already thought through—tightly or wrongly”). Because

Marathon’s Motion for Relief asks this Court to reconsider its previous application of its

 

7 Compare Marathon’s Reply in support of its Motion for Default § 4, ECF No. 24, with
Marathon’s Memorandum in Support Motion for Relief at 7 (setting forth identical paragraphs
arguing why Certa Pro’s Motion to Dismiss was withdrawn under Local Rule 7(E)).

9
Case 3:19-cv-00089-MHL Document 34 Filed 10/29/20 Page 10 of 12 PagelD# 345

discretion concerning the Local Rules, it fails to present a meritorious claim or defense sufficient
to justify relief under Rule 60.

Because Marathon’s Motion for Relief cannot show a “meritorious claim or defense” that
would merit relief from this Court’s decision, Coleman, 633 F. App’x at 120, Marathon has not
met the second threshold requirement for Rule 60(b) relief.

2. Marathon Has Not Shown Exceptional Circumstances Justifying
Relief Under Rule 60(b) Because Relief Would Run Contrary to the
Fourth Circuit’s Strong Preference for a Decision on the Merits

Second, Marathon cannot show “exceptional circumstances” justifying relief under Rule
60(b) because any relief would run contrary to the Fourth Circuit’s command that matters should
be decided substantively and on their merits. Mayfield, 674 F.3d at 378.

The Fourth Circuit has “repeatedly expressed a strong preference that, as a general

matter, defaults be avoided and that claims and defenses be disposed of on their merits.”
Colleton Preparatory Acad., Inc. v. Hoover Universal, 616 F.3d 413, 417 (4th Cir. 2010).
“(T]he Federal Rules reject the approach that pleading is a game of skill in which one misstep by
counsel may be decisive to the outcome and accept the principle that the purpose of pleading is
to facilitate a proper decision on the merits.” Fayetteville Inv’rs v. Commercial Builders, Inc.,
936 F.2d 1462, 1467 (4th Cir. 1991) (quoting Conley v. Gibson, 355 U.S. 41, 48 (1957).

The Court found that Marathon failed to state a claim upon which relief could be granted.

To set aside that final judgment, which Marathon has not appealed or otherwise challenged,® on

 

8 In its Motion for Relief, Marathon argues that in Virginia state court “plaintiffs have a
right to amend their pleading . . . making an outright dismissal with prejudice an unfair
resolution.” (Mem. Supp. Mot. Relief 5.) Marathon adds that it “did not ask for this case to be
heard in the Federal Courts, so for the Court to dismiss this case without an opportunity to amend
the Complaint so that it may be better suited for this new forum, for which the Complaint was
never intended; is fundamentally unfair.” (Jd. 6.)

10
Case 3:19-cv-00089-MHL Document 34 Filed 10/29/20 Page 11 of 12 PagelD# 346

Certa Pro’s alleged failure to set the matter in motion for a hearing would run contrary to this
express command that “claims and defenses be disposed of on their merits,” Hoover Universal,
616 F.3d at 417, and turn the Local Rules into a “game of skill” rather than a process “to
facilitate a proper decision on the merits.” Fayetteville Inv’rs, 936 F.2d at 1467 (quoting Conley,
355 US. at 48).

While the Court may grant Rule 60(b) relief “where appropriate to accomplish justice,”
Compton, 608 F.2d at 101-02, the record demonstrates that granting Marathon’s Motion for
Relief would have the opposite effect and overturn a decision on the merits in favor of a default
on a procedural technicality. Even if Marathon presented a meritorious claim or defense under
Rule 60(b)—which it does not—it does not show “extraordinary circumstances” that would
justify overturning a substantive judgment on the merits on a procedural technicality for an
alleged failure to request a hearing. Mayfield, 674 F.3d at 378.

Under this precedent, the Court finds that Marathon has not shown exceptional

circumstances warranting overturning the Court’s June 23, 2020 Order, and thus cannot make a

 

Through these statements, Marathon appears to not only challenge the Court’s June 23,
2020 Memorandum Opinion and Order, but the overall “fairness” of the Court’s application of
the Federal Rules following its prior decision denying Marathon’s Motion to Remand to state
court. (/d. 6n.12.) The Court notes that Marathon has not appealed this Court’s June 23, 2020
Order dismissing its claims against Certa Pro, nor did it file a motion seeking leave to amend its
Complaint. It thus has not sought review or challenged the Court’s substantive dismissal of its
claims in any way, but only seeks reconsideration, and default judgment, on a procedural
technicality concerning a matter of discretion in the Local Rules.

Even now, four months after the Court dismissed Marathon’s Complaint, Marathon has
not sought leave to amend. Fed. R. Civ. P. 15(a). The Court knows it may freely give leave to
amend a complaint after granting dismissal for failure to state a claim if new allegations would
support a viable cause of action. See Scott v. Family Dollar Stores Inc., 733 F.3d 105, 112 (4th
Cir. 2013.) Marathon has not presented the Court with any new allegations in the instant
motions or a proposed amended complaint. While this Court typically dismisses an initial
complaint without prejudice, it did not do so here because the terms of the contract control the
disposition of the case. Absent different factual allegations, the Court finds no basis to alter its
conclusion.

11
Case 3:19-cv-00089-MHL Document 34 Filed 10/29/20 Page 12 of 12 PagelD# 347

threshold showing under Rule 60(b). Because Marathon has not met the threshold requirements
for relief under Rule 60(b), the Court will deny its Motion for Relief.

C. The Court Will Also Deny the Motion for Oral Hearing and Motion to
Reopen Case

The Court will also deny Marathon’s Motion for Oral Hearing and Motion to Reopen
Case. First, because the Court finds that the materials before it adequately present the facts and
legal contentions, and argument would not aid the decisional process, the Court finds a hearing
on the Motions at bar unnecessary and will deny Marathon’s Motion for an Oral Hearing. (ECF
No. 33.) Second, because the Court has denied Marathon’s Motion for Relief, and Marathon
presents no other grounds for reopening its case, the Court will deny Marathon’s Motion to
Reopen Case. (ECF No. 30.)

Ill. Conclusion

For the foregoing reasons, the Court will deny the Marathon Motion for Relief, (ECF
No. 28), the Marathon Motion to Reopen Case, (ECF No. 30), and the Marathon Motion for Oral
Hearing, (ECF No. 33).

An appropriate order shall issue.

 

United States District Judge

Date: 10/29/20

Richmond, Virginia

12
